UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EVA M. SANDOVAL,                                                                      April 2, 2020

                               Plaintiff,
                                                                          ORDER
                 – against –                                          16 Civ. 8892 (ER)

LUIS J. DUMES, and A. DUIE PYLE, INC.,

                               Defendants.


Ramos, D.J.:

       The above-captioned action was removed from Bronx County on November 16, 2016.

Doc. 1. On November 8, 2019, Defendants provided the Court with a status update stating the

parties were still discussing the date for deposing Plaintiff’s expert witness and whether to move

forward with a settlement conference. Doc. 32. The parties have not updated the Court since

that date. Accordingly, the parties are directed to provide the Court with a joint status report no

later than April 16, 2020. Failure to comply with this Order may result in sanctions including

dismissal for failure to prosecute. See Fed. R. Civ. P. 41.

       It is SO ORDERED.

Dated: April 2, 2020
       New York, New York


                                                              _____________________
                                                              Edgardo Ramos, U.S.D.J.
